Citation Nr: 0313730	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Entitlement to an increased (compensable) rating for 
periapical granuloma and periapical cyst with bone 
destruction interproximal teeth numbers 7 and 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1997.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in February 2002, and the veteran 
appealed its decision.  

In October 2002, the veteran disagreed with the RO's February 
2002 denial of an increased rating for his service-connected 
neuralgia in the area of teeth #'s 7 and 8.  A statement of 
the case has not been issued.  Per Manlincon v. West, 12 Vet. 
App. 238 (1999), this matter will be addressed in the REMAND 
section of this decision.. 

Based on the testimony the veteran provided during the 
hearing before the undersigned in January 2003, it appears 
that the veteran seeks service connection for speech 
impairment and psychiatric impairment.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not have lost masticatory surface which 
cannot be restored by a suitable prosthesis.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
periapical granuloma and periapical cyst with bone 
destruction interproximal teeth numbers 7 and 8 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.150, 
Diagnostic Code 9999-9913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In the present case, the RO notified the veteran of the newly 
enacted VCAA provisions in its October 2002 Statement of the 
Case. 

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a comprehensive VA examination 
addressing the disorder at issue.  38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the October 
2002 Statement of the Case.  See 38 U.S.C.A. § 5103.  In this 
issuance, the RO notified the veteran of the elements of a 
successful increased rating claim, and described the type of 
evidence that would need to presented for the claim to be 
granted.  The RO also cited the provisions of 38 C.F.R. § 
3.159 (2002), indicating that the VA would obtain all 
identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

Given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The disability at issue is not specifically listed in the 
rating schedule.  When an unlisted condition is encountered, 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).  

In the appealed September 1999 rating decision, the RO denied 
a compensable rating for the veteran's disorder under the 
criteria of 38 C.F.R. § 4.150, Diagnostic Code 9913, which 
are as follows:

9913 Teeth, loss of, due to loss of substance of body of  
maxilla or mandible without loss of continuity:  
Where the lost masticatory surface cannot be restored by 
suitable prosthesis:  
Loss of all teeth.......................................                      
40  
Loss of all upper teeth.................................                  
30  
Loss of all lower teeth.................................                             
30  
All upper and lower posterior teeth missing.............    
20  
All upper and lower anterior teeth missing..............     
20  
All upper anterior teeth missing........................            
10  
All lower anterior teeth missing........................            
10  
All upper and lower teeth on one side missing...........   
10  
Where the loss of masticatory surface can be restored by 
suitable 
prosthesis...................................................
......................            0.    
Note--These ratings apply only to bone loss through trauma  
or disease such as osteomyelitis, and not to the loss of  the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling................

The VA examination which was conducted in October 2001 showed 
that the veteran had a conventional 6-8 fixed bridge which 
was mobile due to mobility of abutment #8 resulting from poor 
periodontal support.  It was indicated that abutment #8 was 
periodontally inadequate to continue supporting a fixed 
bridge.  The plan was to extract tooth #8 and to fabricate a 
new fixed bridge from 6-9.  The veteran is currently under 
care at a VA facility for prosthetic replacement of teeth #'s 
7 and 8.  

Nevertheless, the examination and treatment reports in this 
case do not show loss of teeth where the lost masticatory 
surface cannot be restored by a prosthesis.  In light of 
this, a compensable rating is not warranted under 
38 C.F.R. § 4.150, Diagnostic Code 9913, and the 
preponderance of the evidence is against the veteran's claim.
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2002) concerning the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased (compensable) rating for 
periapical granuloma and periapical cyst with bone 
destruction interproximal teeth numbers 7 and 8 is denied.


REMAND

The RO denied a disability rating in excess of 10 percent for 
neuralgia in the area of teeth numbers 7 and 8 in its 
February 2002 rating decision.  In October 2002, the veteran 
stated that the reason why he thought VA decided incorrectly 
was that during his bone graft he sustained nerve damage 
which still hurt, and that when sleeping on the right front 
side, it was enough pressure on the jaw to wake him up with 
pain.  This statement constitutes a valid notice of 
disagreement with the RO's February 2002 decision on his 
neuralgia rating.  A statement of the case has not been 
issued, however.  Per Manlincon v. West, 12 Vet. App. 238 
(1999), this issue must be remanded to the RO in order for it 
to issue a statement of the case.

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO must issue a statement of the 
case on the matter of an increased 
rating for neuralgia in the area of 
teeth numbers 7 and 8.  This issuance 
must contain an analysis of the 
veteran's claim under the newly enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159, and the veteran must be duly 
informed of his rights and 
responsibilities in perfecting an appeal 
regarding this claim.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________
	A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


